DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's amendment with respect to claims 1, 11 and 20 have been considered and found persuasive due to amendments that overcome the 103 rejection, and the rejection has been withdrawn. See detailed reason for allowance below. 

Allowable Subject Matter
Claims 1, 4-11 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Harvilla (US 10,008,193) in view of Bryan (US 2021/0125629):
Harvilla teaches a method for singing voice conversion performed by one or more computer processors, comprising: receiving data corresponding to a singing voice; extracting one or more features from the received data; extracting pitch data from the received data based on a pitch regression adversarial neural network; and generating one or more audio samples based on the extracted pitch data and the one or more features ([col. 3 line 50 to col. 4 line 18] [col. 4 lines 19-35] [col. 5 lines 45-67] a vocal conversion system for converting singer’s voice into the voice of the user; singer voice’s data is received by a microphone; identifying pitch and spectral envelope data; the voice decoder uses the spectral envelope and pitch to generate a mixed/combined output voice; pitch estimator).

Bryan teaches neural network including a dropout layer, two convolutional neural networks, and fully connected layer ([0115] after the convolutional layers, the acoustic improvement system can utilize a dropout layer (e.g., 50%) and a fully connected layer).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Harvilla with teachings of Bryan by modifying the speech to singing voice conversion method and system as taught by Harvilla to include a neural network which includes convolutional layers, dropout layer and a fully connected layer as taught by Bryan for the benefit of improving the quality of digital audio recordings (Bryan [Abstract]).
The difference between the prior art and the claimed invention is that Harvilla nor Bryan explicitly teach the dropout layer being employed at a beginning of each of the two convolutional neural networks.
Therefore, it would not have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Harvilla and Bryan to include the dropout layer being employed at a beginning of each of the two convolutional neural networks. Therefore, the claimed invention is deemed novel. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689.  The examiner can normally be reached on Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/Examiner, Art Unit 2656